309 F.2d 140
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CHAS. S. WOOD & CO., Respondent.
No. 13897.
United States Court of Appeals Third Circuit.
Argued Oct. 5, 1962.Decided Oct. 18, 1962.

William J. Avrutis, Washington, D.C.  (Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Janet Kohn, Attorney, National Labor Relations Board, on the brief), for petitioner.
Vincent J. Apruzzese, Newark N.J., for respondent.
Before STALEY and FORMAN, Circuit Judges, and LANE, District Judge.
PER CURIAM.


1
The only question presented by this petition for enforcement is whether there is substantial evidence to support the finding of the National Labor Relations Board that respondent refused to bargain in good faith with the exclusive representative of its employees.


2
In essence, respondent challenges the trial examiner's resolution of issues of credibility and the inferences he drew from the evidence presented.  We have repeatedly stated that such factulal determinations are the function of the Board and will not be disturbed unless not supported by substantial evidence in the record as a whole.  National Labor Relations Board v. Buitoni Foods Corp.,  298 F.2d 169 (C.A.3, 1962); National Labor Relations Board v. Lewisburg Chair & Furniture Co., 230 F.2d 155 (C.A.3, 1956).  Of course, this is in accord with the Supreme Court's direction in Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).


3
A consideration of the entire record in this case convinces us that the findings of the Board are amply supported by the evidence.


4
The petition for enforcement will, therefore, be granted, and a form of decree may be submitted.